NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      APR 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10272

                Plaintiff - Appellee,            D.C. No. 4:13-cr-00105-CW

    v.
                                                 MEMORANDUM*
TERRANCE EARL HORTON,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, District Judge, Presiding

                              Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

         Terrance Earl Horton appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Horton contends that his sentence is substantively unreasonable in light of

his mitigating circumstances, and because the government’s delay in prosecuting

him until after he was sentenced in state court increased his criminal history score

and precluded him from requesting that the state court run his state and federal

sentences concurrently. The district court did not abuse its discretion in imposing

Horton’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

low-end sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Horton’s violent

criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   14-10272